On the trial below, the caveators offered evidence, which being   (44) objected to by the propounders of the will, was ruled out by the Court. To this ruling of his Honor the caveators excepted; and the jury finding the issues in favor of the will, it was adjudged by the Court to be established; from which judgment the caveators appealed.
Other facts in the case presenting the point decided, are fully stated in the opinion of the Court.
The complaint states that "the plaintiffs are ready to prove that the last will and testament of Jane Brown, deceased, was duly signed, sealed, published and declared by the said Jane Brown, on 13 September, 1866; and that a codicil to the same, ratifying and confirming the said last will and testament, and appointing an additional executor, was duly signed, sealed, published and declared by the said Jane Brown, on 4 January, 1871; and plaintiffs demand of caveators the ground of their opposition," etc.
The defendants answer, among other things, that the alleged testatrix was incapable of making a will. *Page 42 
And the main issue was,
"2. Was she mentally capable to do the act?"
The plaintiffs introduced the subscribing witnesses to the will of 13 September, 1866, and they testified that she was capable.
1.   For the purpose of impeaching one of the subscribing witnesses, Rush, he was asked on the cross-examination if he had not, a week before he witnessed the will, expressed his doubt of the capacity of (45)  the testatrix to the other subscribing witness, Frazier, and hesitated to witness it on that account. He answered in the negative. Frazier was then called and asked, whether Rush had not told him so? The question was objected to by the plaintiff and ruled out by the Court.
The question is, as to the competency of the question. It presents the common case of conflicting statements of the same witness about the same matter, pertinent to the issue. The question was clearly proper. Radford v.Rice, 19 N.C. 39.
The argument at this bar was, that the issue was as to capacity at the time of signing the will, 13 September, 1866, and not as to her capacity a week before. True, but to prove that she was incapable a week before might at least tend to prove that she was incapable at the time of signing. But the object of the question was misconceived. It was not to prove the want of capacity a week before, but to discredit the witness, by showing that he had made statements as to her capacity a week before, which he denied on trial. And that was pertinent to the issue; as incapacity a week beforetended to prove incapacity at the time of signing the will. And his denial on the trial of what he said about capacity shortly before the trial, tended to the discredit of the witness.
2. It was further insisted here that the evidence was immaterial, inasmuch as it was not necessary to prove the formal execution of the will of 13 September, 1866, or the capacity of the testatrix; because the codicil of 4 January, 1871, ratified and confirmed the will of 13 September, 1866. That may be true. It may be that if the plaintiffs had proved the codicil as required by law, they need not have offered the subscribing witness to the first will, or proved the capacity of the testatrix at the time of its execution, or offered any other evidence as to the original will, except to identify it as the paper referred to in the codicil. (46)  But then it does not appear that they proved the codicil at all, or that they offered any other evidence than the subscribing witnesses to the will of 13 September, 1866. But suppose they did offer evidence of the execution of the codicil, it may be that the testimony as to her capacity at the execution of the will of 13 September, 1866, had its influence with the jury in passing upon the codicil.
We think there was error in rejecting the evidence.
PER CURIAM.                                          Venire de novo. *Page 43